United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2955
                                    ___________

Jerald W. Fitzwater; Iris F. Fitzwater;   *
Bishop A. Louis Vaughn, Sr., also         *
known as Alton Louis Vaughn, Sr.,         *
                                          *
             Appellants,                  *
                                          *
      v.                                  *
                                          *   Appeal from the United States
J. Skipper Ray, In his Professional       *   District Court for the
Capacity as State of Arkansas             *   Western District of Arkansas.
Practicing Attorney and in his            *
Personal Capacity; Polly Leimberg,        *       [UNPUBLISHED]
In her Official Capacity as Boon          *
County, Arkansas Circuit Court Trial      *
Court Assistant and in her Personal       *
Capacity; Gordon Webb, In his Official    *
Capacity as Boone County, Arkansas        *
Circuit Court Judge (Division 4) and in   *
his Personal Capacity; Kimberly           *
Woodyard, In her Official Capacity as     *
State of Arkansas Practicing Attorney     *
and in her Personnal Capacity; Gail       *
Inman-Campbell, In her Professional       *
Capacity as State of Arkansas             *
Practicing Attorney and in her Personal   *
Capacity; Wilson and Associates,          *
P.L.L.C., In its Professional Capacity    *
as State of Arkansas Corporation and      *
in its Legal Capacity; Sammy Green, In    *
his Professional Capacity as              *
Manager/Owner of Advanced Moving          *
and Storage, Inc. and in his Personal     *
Capacity; Advanced Moving and             *
Storage, Inc. In its Professional         *
Capacity as State of Arkansas             *
Corporation and its Legal Capacity;       *
Roger Turner, In his Professional         *
Capacity as Manager/Owner of RE           *
MAX UNLIMITED, INC. and in his            *
Personal Capacity; Re Max Unlimited, *
Inc. In its Professional Capacity as      *
State of Arkansas Corporation and in      *
its Legal Capacity; Jeremiah W. Jay       *
Nixon, In his Official Capacity as        *
State of Missouri Attorney General, In *
his Professional Capacity as State of     *
Missouri Practicing Attorney and in his *
Personal Capacity; Ronald James           *
Carrier, In his Official Capacity as      *
State of Missouri Assistant Attorney      *
General, in his Professional Capacity as *
State of Missouri Practicing Attorney *
and in his Personal Capacity; Joshua      *
David Harrel, In his Official Capacity *
as State of Missouri Assistant Attorney *
General, In his Professional Capacity as *
State of Missouri Practicing Attorney *
and in his Personal Capacity; Margie      *
Lamarre, In her Official Capacity as      *
State of Missouri Employee, and in her *
Personal Capacity,                        *
                                          *
              Appellees.                  *
                                     ___________

                            Submitted: November 9, 2009
                               Filed: November 13, 2009
                                ___________



                                       -2-
Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jerald Fitzwater, Iris Fitzwater, and Bishop A. Louis Vaughn, Sr., appeal the
District Court’s1 order dismissing their complaint without prejudice for failure to
comply with an order directing them to file within fourteen days an amended
complaint in conformity with Rule 8 of the Federal Rules of Civil Procedure.
Following careful review, we find no abuse of discretion. See Mangan v. Weinberger,
848 F.2d 909, 911 (8th Cir.1988) (abuse of discretion review of Fed. R. Civ. P. 41(b)
dismissal for failure to comply with Fed. R. Civ. P. 8) cert. denied, 488 U.S. 1013
(1989). We further conclude that all other issues and arguments raised by plaintiffs
on appeal are meritless.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.

                                         -3-